385 U.S. 20 (1966)
ATLANTIC COAST LINE RAILROAD CO. ET. AL.
v.
BROTHERHOOD OF RAILWAY TRAINMEN ET AL.
No. 220.
Supreme Court of United States.
Argued October 10, 1966.
Decided October 24, 1966.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Paul A. Porter and Dennis G. Lyons argued the cause for petitioners. With them on the briefs were Abe Krash and Daniel A. Rezneck.
Neal Rutledge and Allan Milledge argued the cause for respondents. With them on the brief was Lester P. Schoene.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.